Wade, O. J.
The judge of the superior court did not err in refusing to sanction the certiorari. The affidavit of illegality, which was dismissed on motion, attempted to go behind the judgment and set up a defense available before' its rendition, without any allegation to relieve the defendant from the operation of the general rule.

Judgment affirmed.

' Certiorari; from Fulton superior court — Judge Pendleton. December 31, 1915.
O. G. Battle, Morris Blacks, 8. A. Massell, for plaintiff in error.
A. L. Richards, contra.